Citation Nr: 1821342	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

 The Veteran served on active duty from August 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has expanded the issue of entitlement to service connection for PTSD to include any acquired psychiatric disorder, as treatment records indicate the Veteran has diagnoses of other psychiatric disorders.

In the Veteran's July 2014 Form 9 Substantive Appeal, he requested a videoconference hearing.  The Veteran was scheduled for a hearing before the Board in September 2017, but failed to appear and provided no explanation for his failure to appear and did not request a new hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in order to determine the etiology of his claimed psychiatric disorder.  After a review of the record, the Board finds that a VA examination is necessary in order to properly adjudicate the claim. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  


In McClendon, the Court found that the VA Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

Here there is evidence of current disability and the Veteran has reported witnessing his brother sustain a serious injury while in service, although this has not yet been verified.  With respect to the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  Id.  The Board notes that in the Veteran's October 1973 Evaluation for Discharge, the Veteran's Platoon Sergeant reported "strong emotional problems."  While certainly not indicative of an in-service diagnosis, it appears that the low threshold of the third McClendon criteria has been met.  As such, the Board finds that there is insufficient medical evidence to properly adjudicate the Veteran's claim at this time.

In addition, the Veteran's representative indicated in a February 2018 statement that the Veteran is receiving ongoing psychiatric treatment and relevant treatment records from the Hampton, Virginia VAMC are not associated with the file.  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and any VA treatment records from the Hampton, Virginia VAMC.

2.  Take appropriate steps to verify the Veteran's claimed stressor and document the steps taken in the record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder, to include (but not limited to) PTSD.

Based on examination and a review of the record, the examiner should:

a) Clarify the Veteran's diagnosed psychiatric disorders.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric disability, to include PTSD, is the result of the Veteran's military service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




